DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 06/08/2021 (“06-08-21 OA”), the Applicant submitted remarks regarding the prior-art rejection of independent claim 1 and amended claims 5, 7, 11 and 13-14 in a reply filed on 09/07/2021 (“09-07-21 Reply”).
Currently, claims 1-4, 6, 8-10, 12 and 15-17 are examined as below.
Response to Arguments
Applicant’s amendments to claims 5, 7, 11 and 13-14 have overcome the 112(b) rejections as set forth under line item number 1 in the 06-08-21 OA.
On pages 6-7 of the 09-07-21 Reply, the Applicant argues that (i) Ansari fails to disclose or suggest an arrangement of the light emitting elements in a defocused manner relative to the refractive aspheric cylindrical lens as recited in claim 1, because Ansari’s astigmatic optical element is arranged to focus light emitted from each individually addressable light-emitting element and (ii) Ansari has failed to disclose or suggest being able to be achieved using blurred images of the single emitters, because the signals of the adjacent linear illumination patterns of light have to be separate from each other in the Ansari reference. The examiner respectfully disagrees.
	Regarding points (i) and (ii), Ansari discloses in Figs. 1-3 and paragraphs 36, 45, 47 and 53-55 that the astigmatic optical element/lens 102 is configured to modify light emitted from the light-emitting elements 114, which includes defocusing and/or spreading light from the individually addressable light-emitting elements 114, and the lights exit from the astigmatic 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0359883 A1 to Ansari et al. (“Ansari”).

    PNG
    media_image1.png
    483
    501
    media_image1.png
    Greyscale

Regarding independent claim 1, Ansari in Figs. 1-3 teaches light source 100 (¶ 36, light emitter 100), comprising 
a planar semiconductor light source (Figs. 1-3) having a plurality of independently operable single emitters 114 (¶ 36, individually addressable light-emitting elements 114), each of the single emitters 114 emitting light via a respective single luminous surface 116 (¶ 36, projecting surface 116) during operation, and 
a common optical element 102 (¶ 36, cylindrical lens 102) arranged directly downstream of the single emitters 114, which is embodied and intended for directing light from different single emitters 114 into different solid angle regions (Fig. 2, ¶ 22 & ¶ 53-¶ 55), wherein the single emitters 114 are arranged defocused relative to the optical element 102 and the single luminous surfaces 116 are imaged in a blurred manner by the optical element 102 (Figs. 2-3 & ¶ 53-¶ 55, the optical element 102 directs the light into different angles; that is, the light has no common focal point i.e., the light is blurred by the optical element 102).
Regarding claim 2, Ansari in Figs. 1-2 further teaches the semiconductor light source comprises a light-emitting semiconductor chip (¶ 39, ¶ 41 & ¶ 81-¶ 82, die including elements 114) having a plurality of independently operable luminous segments 114 (Figs. 1-2 & ¶ 41-¶ 43 disclose light-emitting elements 114 are light emitting segments being operated individually), each single emitter 114 being formed by a luminous segment 114 (Figs. 1-2 & ¶ 41-¶ 43).
Regarding claim 3, Ansari in Figs. 1-2 further teaches the semiconductor light source comprises a plurality of light-emitting semiconductor chips (Figs. 1-2 & ¶ 41-¶ 43 disclose light-emitting elements 114 are formed by semiconductor LEDs i.e., chips) operable independently of each other (¶ 41), each single emitter 114 being formed by a semiconductor chip (Figs. 1-2 & ¶ 41-¶ 43).
Regarding claim 6, Ansari in Figs. 1-2 further teaches at least two or more single emitters 114 have single luminous surfaces 116 being different to each other (Figs. 1-2 disclose at least two or more single emitters 114 have respective (i.e., different) luminous surfaces 116).
Regarding claim 9, Ansari in Fig. 1 further teaches a first group having a plurality of first single emitters 114 (Fig. 1, emitters 114 on the left)  and a second group having a plurality of second single emitters 114 (Fig. 1, emitters 114 on the right) are present.
Regarding claim 10, Ansari in Figs. 1, 5, 8 and 9a further teaches the single emitters 114 are arranged in an orthogonal matrix (Figs. 1, 5, 8 & 9a disclose the emitters 114 are arranged orthogonal polygons i.e., orthogonal matrix).
Regarding claim 11, Ansari in Fig. 2 further teaches the optical element 102 images the light of each single emitter 114 into a respective solid angle and all solid angles have a substantially equal size (Fig. 2 & ¶ 55).
Regarding claim 12, Ansari in Figs. 2-3 further teaches the optical element 102 at least partially has a wide angle optic-like imaging pattern (Figs. 2-3, the element 102 directs light into wide angle imaging pattern).
Regarding claim 13, Ansari in Figs. 1, 5, 8 and 9a further teaches the assembly of single emitters 114 has a total luminous surface of polygonal shape (see Figs. 1, 5, 8 and 9a).
Regarding claim 14, Figs. 2-3 further teaches the optical element 102 emits the total luminous surface into a light cone (Fig. 3) having a full aperture angle greater than or equal to 60° and less than or equal to 160° (¶ 55, angular range of 60 degrees, 75 degrees, 90 degrees, 105 degrees, 120, degrees, 135 degrees or 150 degrees anticipates the claimed range).
Regarding claim 17, Ansari further teaches the optical element 102 comprises a plurality of lenses (¶ 48).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of US 2016/0091173 A1 to Camp, III (“Camp”).
Regarding claim 4, Ansari in Figs. 1-3 teaches each single emitter 114 comprises a single luminous surface 116.
However, Ansari does not explicitly disclose the luminous surface is less than or equal to 2 mm2.
Camp recognizes a need for improving the efficiency of a lighting module (¶ 29). Camp satisfies the need by utilizing LEDs having a small light-emitting surface area of 2 mm2 or less in the lighting module (¶ 29).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the emitter taught by Ansari with the LED taught by Camp, so as to improve the efficiency of a lighting module.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of US 2011/0080742 A1 to Allen et al. (“Allen”).
Regarding claim 5, Ansari does not explicitly disclose each of the single emitters comprises substantially Lambertian radiation characteristics.
	Allen recognizes a need for a light source to emit light having the same intensity or brightness regardless of viewing angle (¶ 41). Allen satisfies the need by utilizing a Lambertian LED light source to achieve the desired effect (¶ 41).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the emitters taught by Ansari with the Lambertian LED light source taught by Allen, so as to emit light with the same intensity or brightness regardless of viewing angle.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of US 2011/0305021 A1 to Xin.
Regarding claim 7, Ansari in Figs. 1-3 teaches the totality of the single emitters 114 forms a total luminous surface with a center point (Figs. 2-3, center point of the total luminous surface of emitters 114), at least one first single emitter 114 (Figs. 2-3, emitter 114 in the center) with a first distance from the center point and at least one second single emitter 114 (Figs. 2-3, the leftmost or rightmost emitter 114) with a different second distance from the center point are present (Figs. 2-3, the first distance would be shorter (i.e., different) than the second distance).
	However, Ansari does not explicitly disclose the first and second single emitters have single luminous surfaces of different sizes.
	Xin recognizes need for producing a desired light output intensity distribution for solid state lighting devices (¶ 1). Xin satisfies the need by arranging a plurality of first emitters 120a 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the light source taught by Ansari with the structure of the emitters taught by Xin, so as to produce a desired light output intensity distribution for the light devices.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari.
Regarding claim 15, Ansari in Figs. 2-3 teaches the optical element 102 has a light-incoupling surface (Figs. 2-3, a surface of element 102 coupling with light) which has a distance from each of the single luminous surfaces 116 of the single emitters 114.
	Ansari does not explicitly disclose the distance is greater than or equal to 0.1 mm and less than or equal to 10 mm.
However, it would have been obvious to form the distance within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 16, Ansari in Figs. 2-3 teaches the optical element 102 has an acceptance angle (see figures).
	Ansari does not explicitly disclose the acceptance angle is greater than or equal to 60°.
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 8 would be allowable, because claim 8 includes previously-indicated allowable subject matter of claim 8 as set forth under line item number 7 in the 06-08-21 OA.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                                                                                                                                                                                        

	
/JAY C CHANG/Primary Examiner, Art Unit 2895